 Case 2:20-cv-05631-FMO-MAA Document 34 Filed 10/21/20 Page 1 of 1 Page ID #:632

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 20-5631 FMO (MAAx)                               Date     October 21, 2020
 Title             Jackie Saldana, et al. v. Glenhaven Healthcare LLC, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Re: Ex Parte Application

       The court has reviewed defendants’ Ex Parte Application for Automatic 30 Day Stay of
Enforcement of Court’s October 14, 2020 Order to Remand (Dkt. 33, “Application”), by which
defendants seek an order staying the court’s remand order. (See id. at 2, 6). However, the court
lacks jurisdiction to stay this action since the action has already been remanded to state court.
(See Dkt. 26, Court’s Order of October 14, 2020; Dkt. 27, Transmittal Letter). Accordingly,
defendants’ Application (Document No. 33) is denied.




                                                                                  00     :      00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
